Citation Nr: 0419908	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  00-15 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
condition, secondary to a service connected disability.

2.  Entitlement to service connection for a right leg 
condition, secondary to a service connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and appellant's spouse



ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel


INTRODUCTION

The veteran had active service from September 1950 to 
September 1953.  During this time, he was wounded in combat 
and awarded a Purple Heart medal.

This appeal arises from a July 1999 rating decision by the 
Los Angeles, California Regional Office (RO) of the 
Department of Veterans' Affairs which denied service 
connection for a right shoulder condition and right leg 
condition, secondary to a left thigh condition.

In a statement received by the RO in September 2001, the 
veteran raised the matter of service connection for a neck 
condition secondary to his service-connected left thigh 
disability.    By rating decision of December 2003, the RO 
denied the veteran's claim for service connection for 
degenerative disc disease, cervical spine, status-post-
operative, discectomy and foraminectomy.  Service connection 
was granted for degenerative disc disease of the lumbar 
spine, evaluated as 20 percent disabling.  The Board notes 
that during the course of the hearing conducted in March 
2004, testimony was advanced relative to the question of 
service connection for a neck (cervical spine) disability.  
This matter is not in appellate status and is referred back 
to the RO for appropriate action. 


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(to be codified at 38 U.S.C.A. § 5100).  This law redefines 
the obligations of VA with respect to the duty to notify and 
assist.  The veteran has not received adequate notice of the 
VCAA and VA's duty to assist with respect to the issues on 
appeal.

As an initial matter, the veteran's claims file contains a 
letter dated March 2002 in which the veteran informed the RO 
that he had filed a claim for Social Security disability 
benefits.  However, there are no medical records from the 
Social Security Administration in the claims file.  All 
medical treatment records must be obtained from the Social 
Security Administration.  

Furthermore, in a hearing before the undersigned, the veteran 
testified that he was scheduled for an appointment with Dr. 
Brown in April 2004 to address his right shoulder condition.  
Treatment records in the veteran's claims file show that he 
has been treated at the VA Medical Center by Dr. Vickie 
Brown-Harrell.  These records may be relevant to the 
veteran's claim and should be obtained, if available.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

Finally, the claims file contains medical treatment records 
showing that pain in his right leg radiates from his back.  A 
November 1993 treatment record shows that the veteran's back 
pain causes weakness in his right leg and affects his gait.  
Also, the veteran asserts that his right shoulder pain is the 
result of a torn rotator cuff.  The veteran claims that he 
injured his shoulder when he fell because of the discrepancy 
in length between his right and left leg.  VA medical 
treatment records in September 1999 indicate that the veteran 
had approximately 20 falls in the previous months due to 
declining function and pain in his back.  In fact, the 
records show the veteran also fell in November 1995, 
reinjuring the shoulder that was operated on in February of 
that year.  Thus, the veteran should undergo VA examinations 
of his right leg and shoulder to determine the exact nature 
of his disabilities and whether they are related to any 
service-connected disabilities.
 
Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  The 
RO should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  
Specifically, the VCAA notice received 
by the veteran in February 2002 did not 
inform him of the types of evidence 
necessary to establish a claim for 
service connection for the right 
shoulder and leg.   See 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

2.  The RO should contact the Social 
Security Administration and request that 
agency to provide copies of any 
decisions concerning the appellant's 
claim for disability benefits with that 
agency, as well as any medical records 
utilized in arriving at their decision.

3.  The RO should contact the VAMC in 
Los Angeles, CA and request records of 
the veteran's treatment at that 
facility from April 2004 until the 
present.  All records obtained should 
be associated with the claims folder.  

4.  Thereafter, the RO should arrange 
to have the veteran undergo orthopedic 
examinations of the right 


shoulder and leg.  All indicated tests 
and laboratory studies should be 
conducted.  The examiner should review 
the entire record and render an opinion 
as to whether it is at least as likely 
as not (i.e. at least 50 percent or 
more) that the veteran's right shoulder 
and right leg conditions are either 
caused by or aggravated by his service-
connected disabilities including the 
left thigh and low back conditions.  
The claims folder must be made 
available to and be reviewed by the 
examiner.  The examiner should provide 
rationales for the opinions.

5.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
provided with a supplemental statement 
of the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits.  The veteran should be given 
an opportunity to respond to the SSOC.  
The case should then be returned to the 
Board for further appellate 
consideration, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until he receives further notice.  
The Board intimates no opinion as to the ultimate disposition 
warranted in this case pending completion of the requested 
development.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



